Citation Nr: 1638979	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, with additional periods of Reserve service and a period of active duty training from November 1987 to April 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.

In May 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the claim for hearing loss is necessary for further development prior to appellate review.

Initially, it appears that there may be relevant outstanding treatment records related to the claimed hearing loss.  In this regard, a private treatment record dated in September 2008 indicates that the Veteran was referred by a different physician for a history of hearing loss that the Veteran had noticed for "the last several years."  However, records of that earlier private treatment have not been obtained.  As it appears that the Veteran was seen for his hearing loss prior to September 2008, those records should be obtained.

Additionally, the Board finds that an examination and/or addendum opinion are necessary.  The Veteran has recently submitted additional evidence relating to studies of delayed effects of noise on the ear and hearing loss.  Such evidence should addressed by a VA examiner.  

Furthermore, while the Veteran was afforded a VA audiological examination in June 2011, the examiner did not provide any clear opinion on whether the hearing loss is related to service and appears to have overlooked noise exposure sustained during Reserve service.  In this regard, personnel records show that post active duty but prior to National Guard service in September 1994, the Veteran had Reserve service that included advanced infantry training and qualification on various weapons.  Additionally, it appears that while in the National Guard, the Veteran served with the Military Police.  Thus, he continued with service-related noise exposure after his period of active duty, and such should be considered by a VA examiner.  

Service records also show that the Veteran's civilian occupations from 1991 on ranged from medical assistant to counselor/teacher to part-time police officer.  Thus, the Board finds that the June 2011 examiner's reliance on noise exposure from the Veteran's post-service occupation as a police officer to be misplaced.   In this regard, in a May 2012 written statement, the Veteran indicated that his noise exposure from weapons as a police officer involved once a year weapons training with his duty weapon.  Thus, the Board finds that a new opinion is necessary that considers the foregoing.

The Board also points out that the June 2011 examination report includes findings that require explanation.  Specifically, the examiner noted the presence of a bilateral "air/bone gap" that is "inconsistent with his tympanometry" without explanation.  The significance of the "inconsistent" findings should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his hearing loss post service, to include Dr. Ayodele Olusanya.  After securing any necessary releases, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, relevant VA treatment records dating since March 2015 should be obtained. 

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  After the above development is completed, return the claims file to the audiologist who conducted the June 2011 VA audiological examination, if available.  The audiologist should review the file and provide opinions concerning the Veteran's hearing loss.  If that audiologist is not available, the opinions should be obtained from another audiologist following claims file review.  If a new examination is deemed necessary to respond to the questions presented such should be scheduled.

Following review of the claims file, the audiologist should respond to the following:

Please provide an opinion as to whether the Veteran's current hearing loss disability at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service, to include noise exposure during active duty or subsequent Reserve service.  The physician should explain the reasons for the opinions provided.  

In rendering this opinion, the examiner is asked to explain why the current hearing loss is/is not merely a delayed reaction to in-service noise exposure.

A rationale for any opinion expressed should be set forth.  

The examiner should consider the Veteran's lay statements regarding the nature of his noise exposure as a police officer, as well as the evidence submitted regarding delayed effects of noise on the ear.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should explain the significance of the presence of the bilateral air/bone gap that was found to be inconsistent with his tympanometry at the time of the June 2011 examination.
 
3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again be reviewed.  If the claim remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




